Title: To Benjamin Franklin from the Count of Belgioioso: Two Letters, 30 September 1772
From: Belgioioso, Ludovico Barbiano, comte de
To: Franklin, Benjamin


Portmansquare Septr the 30th [1772]
The Count of Belgioioso presents His best Compliments to Dr. Franklin and would take it as a particular Favour if He’d please to inform Him where the Person lives who makes the Glasses for the Harmonica according to His Invention: as the French Embassadour who is a great Lover of Musick and is desireous of having One enquired to The Count about this said Person; but he not being able to satisfy him in this particular, has recourse to Dr. Franklin’s Goodness for an Information.
 
Addressed: To / Dr. Franklin / in / Cecil Street / near the Strand
 
Portman Square Sepr the 30th. [1772]
The Count of Belgioioso presents His best Compliments to Dr. Franklin with many thanks for the new Token of Friendship He is pleased to give him in His obliging offer: but the French Embassador being at present in Scotland whence He will not return till the latter end of next November; the Count is obliged to differ [defer] giving Dr. Franklin a particular Answer in this Respect.
 
Addressed: To / Dr. Franklin / in Craven Street / Strand
